DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Carrier on 09/27/2021.
Authorization for this examiner’s amendment was given in an interview with Joseph Carrier on 09/29/2021
The application has been amended as follows: 
Claim 8 has been cancelled as being drawn to a non-elected invention, elected with traverse, via a telephonic restriction requirement on 1/7/2021.
Claim 1 is amended as follows:
1. A manufacturing apparatus for a shaft-shaped composite member including a bent part, comprising a core metal including a bent part and to which a plurality of strings become attached, a string supply device configured to supply the plurality of strings, and a core metal movement device configured to move the core metal, wherein: the core metal includes, on an outer circumference thereof, a plurality of attachment surfaces to which the strings are attached, and a plurality of guided portions formed along an axial direction of the core metal and disposed with the guided portions, the core metal movement device moves the core metal to pass the guide hole, and a plurality of split lines where the strings are not attached are formed along the guided portions due to the plurality of guides respectively in contact with the guided portions of the core metal while the string supply device supplies the strings to the outer circumference of the core metal passing the guide hole.

Allowable Subject Matter
Claims 1-4 & 6-7 are allowed over the prior art of record in light of the arguments and amendments submitted via Amendment filed on 06/29/2021.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not reasonably show or suggest the claimed manufacturing apparatus for a shaft-shaped composite member. 
The closest prior of record is Inazawa (U.S PG Pub 20100083815A1). Similar to the claimed invention, Inazawa discloses a manufacturing apparatus for manufacturing a composite shaft-shaped member. Inazawa discloses all the limitations of the instant claim, with the exception of the ‘the core metal includes, on an outer circumference thereof, a plurality of attachment surfaces to which the strings are attached, and a plurality of guided portions formed along an axial direction of the core metal and disposed between two of the attachment surfaces’ and ‘and a plurality of guides in contact with the guided portions of the core metal, configured to guide the core metal the attacher includes a guide hole into which the core metal and the strings are inserted, the guides protrude to a central direction from an edge of the guide hole and have ends respectively in contact the guided portions, the core metal movement device moves the core metal to pass the guide hole, and a plurality of split lines where the strings are not attached are formed along the guided portions due to the plurality of guides respectively in contact with the guided portions of the core metal while the string supply device supplies the strings to the outer circumference of the core metal passing the guide hole’.
Some of these features are known individually in a general manner in other prior art references, such as Bechtold (U.S Patent 7252028B2) and Lilburn (U.S Patent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746     

/MARC C HOWELL/Primary Examiner, Art Unit 1774